Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/3/2021 is acknowledged.
Claims 17-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/2021.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shwartz (U.S. Publication No. 2012/0184827).

In regards to Claims 1-2 and 8-9, Shwartz teaches a surgical system comprising: a viewing instrument including a lumen, the viewing instrument and the lumen defining a proximal end and a distal end, the viewing instrument comprising a light source configured to illuminate an anatomical 
In regards to Claim 3 and 14, Shwartz teaches a feedback analyzer configured to receive the spectral measurements and to generate a composition profile of the target (Para 42, 43, Para 72-76, Para 17 -35, id characteristic of target, Para 157 ID cancer cells).
In regards to Claim 15, Schwartz teaches including a procedure instrument configured to utilize the working probe contemporaneously with the optical response signal transiting the optical path (Para 105, Para 122-125); and wherein the feedback analyzer is configured to provide control signals to the procedure instrument based on the composition profile (Para 142, Para 112, 114, Controller unit controls electronic module that controls the light source).
In regards to Claim 16, Schwartz teaches wherein the procedure instrument includes a laser configured to generate a laser beam (Para 105,), the laser beam configure to transit the optical path .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shwartz (U.S. Publication No. 2012/0184827) in view of Gurny (U.S. Pulication No. 2011/0037987). 
In regards to Claims 4, 6, 10, 12 Schwartz teaches wherein the beam splitter includes: a focusing lens (Fig 2B, Lens 255, Para 123) configured to pass the first optical signal along the optical path and to redirect the second optical signal (Para 120 – 123), a third optical port coupled to the spectroscopic system, further redirect the second optical signal to the third optical port (Fig 2b, Coupler 220, Para 120-124, Para 134, illumination optical path has is a aperture on the reflector that allows light to reach the same 109 and then reflect the reflected light coming back from the sample towards the port 205). 
Shwartz fails to teach, an optical sensor; and wherein the focusing lens includes a wavelength sensitive layer, an integrating sphere.
Gurney teaches, an optical sensor (Para 9) and wherein the focusing lens includes a wavelength sensitive layer (Para 19) and an integrating sphere (Para 51). 
.   

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shwartz (U.S. Publication No. 2012/0184827) in view of Valouch (U.S. Pulication No. 2021/0190585). 
In regards to Claims 5 and 11, Shwartz fails to teach wherein the optical sensor is configured to couple to the spectrometer and to convert the second optical signal to one or more electrical signals.
Valouch teaches, wherein the optical sensor is configured to couple to the spectrometer and to convert the second optical signal to one or more electrical signals (Para 27, 59).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Tissue Identification System as taught by Shwartz, with wherein the optical sensor is configured to couple to the spectrometer and to convert the second optical signal to one or more electrical signals as taught by Valouch, since such a modification would provide the predictable result of increasing the efficiency of the spectrometer device.  

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shwartz (U.S. Publication No. 2012/0184827) in view of Hanebuchi (U.S. Pulication No. 2012/0327423). 
In regards to Claims 7 and 13 Shwartz teaches wherein the beam splitter includes: a third optical port (Fig 2B, 251, Para 123); and configured to pass the first optical signal from the first port to the second port, and to redirect the second optical signal to a third optical port (Fig 2b, Coupler 220, Para 
Shwartz fails to teach a dichroic mirror.
Hanebuchi teaches a dichroic mirror (para 56). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Tissue Identification System as taught by Shwartz, with dichroic mirror as taught by Hanebuchi, since such a modification would provide the predictable result to allow for the redirection of the optical signal using the well-known dichroic mirror that allows selectively manipulating the particular wavelength(s) of interest.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792